Citation Nr: 1538857	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran also perfected an appeal of the RO's December 2009 denial of service connection for posttraumatic stress disorder (PTSD).  However, after the Veteran filed his VA Form 9 in March 2010, but before the appeal was certified to the Board in June 2015, the RO, in a January 2015 rating decision, granted service connection for PTSD, to include the assignment of a disability rating and an effective date, for that disorder.  This represents a full grant of the benefit sought on appeal and there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board sees no reason to take jurisdiction over this claim.

The Board also notes that the Veteran was denied service connection for. Among other things, hearing loss via a July 2015 rating decision issued by the RO in St. Petersburg, Florida.  A review of the Veteran's VBMS file shows that he submitted a notice of disagreement (NOD), dated on August 18, 2015, wherein he expressed disagreement with the RO's denial of service connection for hearing loss.  Given that only two weeks have passed since the Veteran filed his NOD, the Board finds that the issue of service connection for hearing loss  is not yet ripe for appellate review.  The matter is however referred to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC).


FINDING OF FACT

Tinnitus likely had its onset in service.


CONCLUSION OF LAW

The Veteran has tinnitus that likely was incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The reports of VA examinations conducted in October 2009 and January 2015 indicate that the Veteran's complaints of ringing in the ears are sufficient to support a diagnosis of tinnitus.  The Board also notes that the Veteran's military occupational specialty was that of a heavy truck driver, which the Board finds likely would have resulted in exposure to loud noises.  (In this regard, the Board notes that a VA examiner concluded that the Veteran's post-service occupation as a truck driver resulted in noise exposure.)  Accordingly, noise exposure consistent with that occupation is conceded.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Board notes that in claiming VA disability compensation for tinnitus, the Veteran reported that his tinnitus had begun in 1970.  In October 2009, the Veteran was afforded a VA audiology examination.  The Veteran's in-service noise exposure was indicated to be from bombs and small weapons explosions.  A history of post-service occupational noise exposure related to being employed as a truck and bus driver was also noted.  The Veteran reported intermittent experiencing intermittent ringing in his ears since service, stating that ringing would occur approximately three to four times a lasting, lasting up to one hour.  Regarding the etiology of the Veteran's tinnitus, the examiner stated that it was less likely than not the Veteran's tinnitus was related to military noise exposure, citing to evidence showing normal hearing at separation from service and evidence of post-service occupational noise exposure.  

The Veteran was afforded another VA examination in January 2015.  The examiner noted the Veteran's reported onset of tinnitus in service.  The examiner opined, however, that the Veteran's tinnitus was less likely than not related to the Veteran's military noise exposure.  In so concluding, the examiner relied on the fact that the Veteran's entrance and separation examination reports showed that his hearing was within normal limits.  The examiner also pointed out that a comparison of that auditory data showed no significant threshold shifts.

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison, supra, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124.  Indeed, the opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id.   

In the instant case, the Board finds the VA examiners' rationales for their negative nexus opinions to be lacking.  Neither examiner explained the significance of normal hearing at separation from service on whether the Veteran's tinnitus is attributable to in service noise exposure.  Further, it does not appear what weight, if any, the examiners gave to the Veteran's lay assertions that he first experienced tinnitus symptoms in service and has continued to experience such symptoms since that time.  Lastly, the Board points out that the October 2009 VA examiner relied in part on the Veteran's post-service occupational noise exposure in opining that the Veteran's current tinnitus was not related to his in-service noise exposure, but did not discuss the fact that the Veteran had similar occupational duties while in the military.  Given these inadequacies, the Board finds that the VA examiners' negative nexus opinions are inadequate to rely upon in this case.  See Stefl and Ardison, both supra.

Rather than remand the matter for yet another medical opinion, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for tinnitus.  In the instant case, the points out that the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to disbelieve the Veteran's reported onset of tinnitus in service, as well as his continued experiencing of such symptoms since that time.  Accordingly, the Board concludes that the evidence tends to show that tinnitus first manifested itself during service.  There is also competent and probative lay evidence of continued symptomatology since service.  Thus, the Board finds that, given the holding in Fountain, supra, when reasonable doubt is resolved in favor of the Veteran, service connection for tinnitus is warranted in accordance with 38 C.F.R. § 3.303(b).  See Walker, Fountain, and Savage, all supra; 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


